DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references either alone or in combination teaches or renders obvious the combination of all elements as claimed.
	A computer-implemented method for evaluating decisions made by a user directed to a subject, the method comprising: displaying a subject on a display device for observation; overlaying a grid coordinate map over the subject, wherein the grid coordinate map is not visible on the display device and wherein a configuration of the grid coordinate map is determined based on at least a subset of features of the subject displayed; recording characteristics of one or more eyes of the user making the observation to generate eye movement data, the eye movement data including a number of times the user looks at each particular area on the subject (“fixation number’), a time duration the user looks at a particular area on the subject (“fixation duration value”), and a number of times the user returns to look at a particular area on the subject (“fixation repeats”); analyzing the eye movement data to identify one or more areas of interest on the subject related to a decision by the user to observe the one or more areas; and communicating the one or more areas of interest related to the decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624